DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the Assembly species of Figs. 1-4, the Threaded Post species of Figs. 8A-B, and the Coupling Member species of Fig. 4 in the reply filed on March 15, 2021 is acknowledged.
Claims 5 (Coupling Member species of Figs. 12A-B), 7-9 (Assembly species of Figs. 5-7D), 12 (Coupling Member species of Figs. 12A-B), and 13 (Coupling Member species of Figs. 12A-B) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2021.
	Claims 1-4, 6, 19, 11, and 14 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2005/0288669 A1) in view of Mullane (US 6,050,997 A).
Claim 1. Abdou discloses an occipital fixation assembly (see Fig. 15A), comprising: a first mounting plate (base 1515) configured for placement within a sinus cavity adjacent a rear portion of a skull of a patient, the first mounting plate having a threaded post (post 1520) extending therefrom, the threaded post having external threads (threads that engage nut 1525); a coupling member (occipital attachment 105, rod fixation assembly 110 – see also Figs. 2 and 8A-B, coupler 1530) including an aperture (aperture in coupler 1530 and occipital attachment 105 through which post 1520 extends – see also Fig. 16) configured to receive the threaded post therethrough, the coupling member including an offset extension (rod fixation assembly 110, which is 
Claim 6. Abdou discloses wherein the offset extension includes a generally elongated slot (slot 815) having a threaded portion (threads 820) configured to receive a set-screw therein (see Fig. 15A) and a non-threaded portion (see portion of slot 815 below threads 820) configured to receive the surgical rod therein (see Fig. 15A), the threaded and non-threaded portions of the offset extension arranged such that when the surgical rod is secured thereto, the surgical rod is oriented perpendicular to the set-screw (Figs. 15A and 16; paras. 0078-0079). 
Claim 11. Abdou discloses wherein the threaded post is integral to the first mounting plate (see Fig. 15A) (Figs. 15A and 16; paras. 0078-0079). 
Claim 14. Abdou discloses wherein the threaded post further includes a portion without threads (unthreaded portion of post 1520 adjacent base 1515 – see Fig. 15A), the portion being closest to the first mounting plate (Figs. 15A and 16; paras. 0078-0079).
claim 1), wherein the internal threads are configured to receive a threaded end of a surgical device (claim 2).
However, it is noted that the threaded post (post 1520) of Abdou includes an internal drive feature at its upper end (see Fig. 15A).
Mullane teaches that a threaded post (toggle bolt 42 has threads 120) includes an internal drive feature at its upper end, wherein the internal drive feature includes internal threads (threaded interior bore 122) in addition to a hexagonal cross section such that the internal threads can receive a locking bolt, which is configured to rest against a securing nut that is threaded onto the threaded post in order to ensure that all components stay locked in place, thereby preventing unwanted relative motion of the components (see col. 10, ll. 12-27) (Fig. 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the threaded post of Abdou such that it also includes internal threads (claim 1), wherein the internal threads are configured to receive a threaded end of a surgical device (claim 2) in the form of a locking bolt, as suggested by Mullane, as such can rest against the fixation nut of Abdou in order to ensure that all components stay locked in place, thereby preventing unwanted relative motion of the components.
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2005/0288669 A1) in view of Mullane (US 6,050,997 A) as applied to claim 1 above, and further in view of Bert (US 2006/0264932 A1).
claim 3), wherein the first and second barbs are configured to anchor into an inside of the skull and outside of the skull, respectively, to minimize respective rotation of the first mounting plate and coupling member when the fixation nut is rotated about the threaded post (claim 4).
	Bert teaches that a first mounting plate (head 16) includes a threaded post (shaft 14) and a first barb (retainer 20) disposed on its top surface (face 18), wherein the first barb is shaped such that it engages adjacent tissue to resist rotation of the first mounting plate relative to the tissue (see para. 0023) (Fig. 5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tissue engaging surfaces of the first mounting plate and coupling member of Abdou such that a first barb is operably disposed on a top surface of the first mounting plate and a second barb is operably disposed on a bottom surface of the coupling member (claim 3), wherein the first and second barbs are configured to anchor into an inside of the skull and outside of the skull, respectively, to minimize respective rotation of the first mounting plate and coupling member when the fixation nut is rotated about the threaded post (claim 4), as suggested by Bert, in order to resist rotation of the first mounting plate and the coupling member relative to the tissue to which they are engaged.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdou (US 2005/0288669 A1) in view of Mullane (US 6,050,997 A) as applied to claim 1 above, and further in view of Gournay et al. (US 2006/0106382 A1).
Claim 10. Abdou discloses wherein the threaded post further includes a non-threaded portion (unthreaded portion of post 1520 adjacent base 1515 – see Fig. 15A) adjacent to the first mounting plate (Fig. 15A).
Abdou and Mullane fail to teach wherein the non-threaded portion defines a non-threaded relief configured to receive one end of a second surgical device for grasping the threaded post (claim 10). 
Gournay et al. teach that a threaded post (shaft 5) can include a non-threaded relief (non-threaded narrow neck below threads and adjacent base 19) that can be configured to receive a surgical device for grasping the threaded post (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the threaded post of Abdou such that the non-threaded portion defines a non-threaded relief configured to receive one end of a second surgical device for grasping the threaded post (claim 10), as suggested by Gournay et al., as doing so merely involves the change in size of a component (decreasing the diameter).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773